              Case 2:19-cr-00176-TLN Document 25 Filed 04/30/20 Page 1 of 5


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 ADRIAN T. KINSELLA
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:19-CR-00176-TLN
12                                Plaintiff,            STIPULATION REGARDING EXCLUDABLE
                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                          v.                          FINDINGS AND ORDER
14   ARMANDO VARGAS GARCIA and                          DATE: May 7, 2020
     EDUARDO MONTERO ALEMAN,                            TIME: 9:30 a.m.
15                                                      COURT: Hon. Troy L. Nunley
                                 Defendants.
16

17

18          This case is set for a status conference on May 7, 2020. On April 17, 2020, this Court issued

19 General Order 617, which suspends all jury trials in the Eastern District of California scheduled to

20 commence before June 15, 2020, and allows district judges to continue all criminal matters to a date

21 after June 1. This and previous General Orders were entered to address public health concerns related to

22 COVID-19.

23          Although the General Orders address the district-wide health concern, the Supreme Court has

24 emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive

25 openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.

26 Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

27 exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such failure cannot be harmless. Id. at

28 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a

      STIPULATION REGARDING EXCLUDABLE TIME             1
      PERIODS UNDER SPEEDY TRIAL ACT
                Case 2:19-cr-00176-TLN Document 25 Filed 04/30/20 Page 2 of 5


 1 judge ordering an ends-of-justice continuance must set forth explicit findings on the record “either orally

 2 or in writing”).

 3          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 4 and inexcusable—General Orders 611, 612, and 617 require specific supplementation. Ends-of-justice

 5 continuances are excludable only if “the judge granted such continuance on the basis of his findings that

 6 the ends of justice served by taking such action outweigh the best interest of the public and the

 7 defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable unless

 8 “the court sets forth, in the record of the case, either orally or in writing, its reason or finding that the

 9 ends of justice served by the granting of such continuance outweigh the best interests of the public and

10 the defendant in a speedy trial.” Id.

11          The General Orders exclude delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

12 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,

13 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

14 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

15 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court

16 recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United

17 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the

18 September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus is posing a

19 similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory rules.

20          In light of the societal context created by the foregoing, this Court should consider the following

21 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

22 justice exception, § 3161(h)(7) (Local Code T4). 1 If continued, this Court should designate a new date

23 for the status conference. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any

24 pretrial continuance must be “specifically limited in time”).

25                                                 STIPULATION

26          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

27
            1
            The parties note that General Order 612 acknowledges that a district judge may make
28 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              2
      PERIODS UNDER SPEEDY TRIAL ACT
                  Case 2:19-cr-00176-TLN Document 25 Filed 04/30/20 Page 3 of 5


 1 through defendant’s counsel of record, hereby stipulate as follows:

 2           1.      By previous order, this matter was set for status on May 7, 2020.

 3           2.      By this stipulation, defendants now moves to continue the status conference until June

 4 18, 2020, at 9:30 a.m., and to exclude time between May 7, 2020, and June 18, 2020, under Local Code

 5 T4.

 6           3.      The parties agree and stipulate, and request that the Court find the following:

 7                   a)     The government has represented that additional discovery in this case is

 8           forthcoming, including supplemental investigative reports, additional photographs, and forensic

 9           cellular phone report and extraction.

10                   b)     Counsel for defendants desire additional time consult with their clients, to conduct

11           investigation and research related to the charges, to review additional discovery for this matter,

12           to discuss potential resolutions with their clients, and to otherwise prepare for trial

13                   c)     Counsel for defendants believe that failure to grant the above-requested

14           continuance would deny him/her the reasonable time necessary for effective preparation, taking

15           into account the exercise of due diligence.

16                   d)     The government does not object to the continuance.

17                   e)     Based on the above-stated findings, the ends of justice served by continuing the

18           case as requested outweigh the interest of the public and the defendants in a trial within the

19           original date prescribed by the Speedy Trial Act.

20                   f)     For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

21           et seq., within which trial must commence, the time period of May 7, 2020 to June 18, 2020,

22           inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

23           because it results from a continuance granted by the Court at defendant’s request on the basis of

24           the Court’s finding that the ends of justice served by taking such action outweigh the best interest

25           of the public and the defendants in a speedy trial.

26 //

27 //

28 //

        STIPULATION REGARDING EXCLUDABLE TIME              3
        PERIODS UNDER SPEEDY TRIAL ACT
                  Case 2:19-cr-00176-TLN Document 25 Filed 04/30/20 Page 4 of 5


 1 //

 2           4.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

 3 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 4 must commence.

 5           IT IS SO STIPULATED.

 6   Dated: April 29, 2020                                     MCGREGOR W. SCOTT
                                                               United States Attorney
 7

 8                                                             /s/ ADRIAN T. KINSELLA
                                                               ADRIAN T. KINSELLA
 9                                                             Assistant United States Attorney
10

11   Dated: April 29, 2020                                     /s/ TIMOTHY ZINDEL
                                                               TIMOTHY ZINDEL
12
                                                               Counsel for Defendant
13                                                             ARMANDO VARGAS GARCIA
                                                               (as authorized on April 29, 2020)
14   Dated: April 29, 2020                                     /s/ KELLY BABINEAU
                                                               KELLY BABINEAU
15                                                             Counsel for Defendant
                                                               EDUARDO MONTERO ALEMAN (as
16
                                                               authorized on April 29, 2020)
17

18

19

20

21

22

23

24

25

26

27

28

        STIPULATION REGARDING EXCLUDABLE TIME              4
        PERIODS UNDER SPEEDY TRIAL ACT
            Case 2:19-cr-00176-TLN Document 25 Filed 04/30/20 Page 5 of 5


 1                                      FINDINGS AND ORDER

 2        IT IS SO FOUND AND ORDERED this 30th day of April, 2020.

 3

 4

 5

 6                                                         Troy L. Nunley
                                                           United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION REGARDING EXCLUDABLE TIME      1
     PERIODS UNDER SPEEDY TRIAL ACT
